Exhibit 10.1

 

CONSULTING AGREEMENT

 

 

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into this day of
May 14th, 2014, (the “Effective Date”) by and between Mariel Therapeutics, Inc.,
a Delaware corporation duly organized under law and having an usual place of
business at 135 East 57th, 24th Floor, New York, NY 10022 (hereinafter referred
to as the "Company") and Joseph Hernandez (hereinafter referred to as the
"Consultant") residing at 302 West 12th Street Unit 5G New York, NY 10014.

 

WHEREAS, the Company wishes to engage the Consultant to provide the services
described herein and Consultant agrees to provide the services for the
compensation and otherwise in accordance with the terms and conditions contained
in this Agreement,

 

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, accepted and agreed to, the Company and the Consultant, intending
to be legally bound, agree to the terms set forth below.

 

1.                  TERM. Commencing as of the Effective Date, and continuing
for a period of two (2) year (the "Term''), unless earlier terminated pursuant
to Article 4 hereof, the Consultant agrees that he/she will serve as a
consultant to the Company. This Agreement may be renewed or extended for any
period as may be agreed by the parties.

 

2.                  DUTIES AND SERVICES.

 

(a)  Consultant's duties and responsibilities shall be to provide financial,
operational and strategic advice and support to the company and acts as its
Executive Chairman assisting in fund raising, business development efforts,
including financial and strategic planning, vendor selection and management
assembly. In addition, the consultant shall assist in investor meetings,
document preparation, including business plans, corporate presentation, S-1
document, financial model, Pre-IND meetings, FDA meetings and other related
material and work as requested by the Board of Directors. (collectively, the
"Duties" or "Services").

 

(b) The Consultant represents and warrants to the Company that he/she is under
no contractual or other restrictions or obligations which are inconsistent with
the execution of this Agreement, or which will interfere with the performance of
his/her Duties. Consultant represents and warrants that the execution and
performance of this Agreement will not violate any policies or procedures of any
other person or entity for which he/she performs Services concurrently with
those performed herein.

 

 1 

   

 

(c) In performing the Services, Consultant shall comply to the best of his/her
knowledge, with all business conduct, regulatory and health and safety
guidelines established by the Company for any governmental authority with
respect to the Company's business.

 

3.                  CONSULTING FEE.

 

(a) Subject to the provisions hereof, the Company shall pay Consultant a monthly
consulting fee of $25,000 per month, accrued or paid monthly (the "Consulting
Fee"). The Consultant agrees to devote a minimum of fifteen (15) hours per month
for services to the Company. The consultant shall accrue any and all Consulting
Fees until the company has raised at least $500,000 in capital from
sophisticated investors. The Consultant acknowledges that this is the only form
of compensation provide for his/her services.

 

(b) Consultant shall be entitled to prompt reimbursement for all pre-approved
expenses incurred in the performance of his/her Duties, upon submission and
approval of written statements and receipts in accordance with the then regular
procedures of the Company.

 

(c)  The Consultant agrees that all Services will be rendered by him/her as an
independent contractor and that this Agreement does not create an
employer-employee relationship between the Consultant and the Company. The
consultant shall have no right to receive any employee benefits including, but
not limited to, health and accident insurance, life insurance, sick leave and/or
vacation. Consultant agrees to pay all taxes including, self-employment taxes
due in respect of the Consulting Fee and to indemnify the Company in the event
the Company is required to pay any such taxes on behalf of the Consultant.

 

4.EARLY TERMINATION OF THE TERM.

 

 (a)  If the Consultant voluntarily ceases performing his/her Duties, becomes
physically or mentally unable to perform his/her Duties, or is terminated for
cause, then, in each instance, the Consulting Fee shall cease and terminate as
of such date. Any termination "For Cause'' shall be made in good faith.

 

(b) This Agreement may be terminated without cause by either party upon not less
than six months (6) prior written notice by either party to the other.

 

 2 

   

 

(c)  Upon termination under Sections 4(a) or 4(b), neither party shall have any
further obligations under this Agreement, except for the obligations which by
their terms survive this termination as noted in Section 16 hereof. Upon
termination and, in any case, upon the Company's request, the Consultant shall
return immediately to the Company all Confidential Information, as hereinafter
defined, and copies thereof.

 

5.             RESTRICTED ACTIVITIES. During the Term and for a period of five
(5) year thereafter, Consultant will not, directly or indirectly:

 

(i)  solicit or request any employee of or consultant to the Company to leave
the employ of or cease consulting for the Company;

 

(ii)  solicit or request any employee of or consultant to the Company to join
the employ of, or begin consulting for, any individual or entity that
researches, develops, markets or sells products that compete with those of the
Company;

 

(iii)  solicit or request any individual or entity that researches, develops,
markets or sells products that compete with those of the Company, to employ or
retain as a consultant any employee or consultant of the Company; or

 

(iv)  induce or attempt to induce any supplier ·or vendor of the Company to
terminate or breach any written or oral agreement or understanding with the
Company.

 

6.PROPRIETARY RIGHTS.

 

(a)  Definition. For the purposes of this Article 6, the terms set forth below
shall have the following meanings:

 

(i)  Concept and Ideas. Those concepts and ideas disclosed by the Company to
Consultant or which are first developed by Consultant during the course of the
performance of Services hereunder and which relate to the Company' present, past
or prospective business activities, services, and products, all of which shall
remain the sole and exclusive property of the Company. The Consultant shall have
no publication rights and all of the same shall belong exclusively to the
Company.

 

(ii) Confidential Information. For the purposes of this Agreement, Confidential
Information shall mean and collectively include: all information relating to the
business, plans and/or technology of the Company including, but not limited to
technical information including inventions, methods, plans, processes,
specifications, characteristics, assays, raw data, scientific preclinical or
clinical data, records, databases, formulations, clinical protocols, equipment
design, know-how, experience, and trade secrets; developmental, marketing,
sales, customer, supplier, consulting relationship information, operating,
performance, and cost information, computer programming techniques whether in
tangible or intangible form, and all record bearing media containing or
disclosing

 

 3 

   

 

the foregoing information and techniques including, written business plans,
patents and patent applications, grant applications, notes, and memoranda,
whether in writing or presented, stored or maintained in or by electronic,
magnetic, or other means.

 

 

Notwithstanding the foregoing, the term "Confidential Information" shall not
include any information which: (a) can be demonstrated to have been in the
public domain or was publicly known or available prior to the date of the
disclosure to Consultant; (b) can be demonstrated in writing to have been
rightfully in the possession of Consultant prior to the disclosure of such
information to Consultant by the Company; (c) becomes part of the public domain
or publicly known or available by publication or otherwise, not due to any
unauthorized act or omission on the part of Consultant; or (d) is supplied to
Consultant by a third party without binder of secrecy, so long as that such
third party has no obligation to the Company or any of its affiliated companies
to maintain such information in confidence.

 

(b) Non-Disclosure to Third Parties. Except as required by Consultant's Duties,
Consultant shall not, at any time now or in the future, directly or indirectly,
use, publish, disseminate or otherwise disclose any Confidential Information,
Concepts, or Ideas to any third party without the prior written consent of the
Company which consent may be denied in each instance and all of the same,
together with publication rights, shall belong exclusively to the Company.

 

(c) Documents, etc. All documents, diskettes, tapes, procedural manuals, guides,
specifications, plans, drawings, designs and similar materials, lists of
present, past or prospective customers, customer proposals, invitations to
submit proposals, price lists and data relating to the pricing of the Company'
products and services, records, notebooks and all other materials containing
Confidential Information or information about Concepts or Ideas (including all
copies and reproductions thereof), that come into Consultant's possession or
control by reason of Consultant's performance of the relationship, whether
prepared by Consultant or others: (a) are the property of the Company, (b) will
not be used by Consultant in any way other than in connection with the
performance of his/her Duties, (c) will not be provided or shown to any third
party by Consultant, (d) will not be removed from the Company's or Consultant's
premises (except as Consultant's Duties require), and (e) at the termination
(for whatever reason), of Consultant's relationship with the Company, will be
left with, or forthwith returned by Consultant to the Company.

 

(d)  Patents, etc. The Consultant agrees that the Company is and shall remain
the exclusive owner of the Confidential Information and Concepts and Ideas. Any
interest in patents, patent applications, inventions, technological innovations,
trade names, trademarks, service marks, copyrights, copyrightable works,
developments, discoveries, designs, processes, formulas, know-how, data and
analysis, whether registrable or not ("Developments"), which Consultant, as a
result of rendering Services to the Company under this Agreement, may conceive
or develop, shall: (i) forthwith be brought to the attention of the Company by
Consultant and (ii) belong exclusively to the Company. No license or conveyance
of any such rights to the Consultant is granted or implied under this Agreement.

 

(e)  Assignment. The Consultant hereby assigns and, to the extent any such
assignment cannot be made at present, hereby agrees to assign to the Company,
without further compensation, all of his/her right, title and interest in and to
all Concepts, Ideas, and Developments. The Consultant will execute all documents
and perform all lawful acts which the Company considers necessary or advisable
to secure its rights hereunder and to carry out the intent of this Agreement.

 

7.                  EQUITABLE RELIEF. Consultant agrees that any beach of
Articles 5 and 6 above by him/her would cause irreparable damage to the Company
and that, in the event of such breach, the Company shall have, in addition to
any and all remedies of law, the right to an injunction, specific performance or
other equitable relief to prevent the violation or threatened violation of
Consultant's obligations hereunder.

 

8.                  WAIVER. Any waiver by the Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of the same or any other provision hereof. All waivers by the
Company shall be in writing.

 

9.                  SEVERABILITY; REFORMATION. In case any one or more of the
provisions or parts of a provision contained in this Agreement shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement; and this Agreement shall, to the
fullest extent lawful, be reformed and construed as if such invalid or illegal
or unenforceable provision, or part of a provision, had never been contained
herein, and such provision or part reformed so that it would be valid, legal and
enforceable to the maximum extent possible. Without limiting the foregoing, if
any provision (or part of provision) contained in this Agreement shall for any
reason be held to be excessively broad as to duration. activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
fullest extent compatible with then existing applicable law.

 

10.              ASSIGNMENT. The Company shall have the right to assign its
rights and obligations under this Agreement to a party which assumes the
Company' obligations hereunder. Consultant shall not have the right to assign
his/her rights or obligations under this Agreement without the prior written
consent of the Company. This Agreement shall be binding upon and inure to the
benefit of the Consultant's heirs and legal representatives in the event of
his/her death or disability.

 

11.              HEADINGS. Headings and subheadings are for convenience only and
shall not be deemed to be a part of this Agreement.

 

 4 

   

 

12.              AMENDMENTS. This Agreement may be amended or modified, in whole
or in part, only by an instrument in writing signed by all parties hereto.

 

13.              NOTICES. Any notices or other communications required hereunder
shall be in writing and shall be deemed given when delivered in person or when
mailed, by certified or registered first class mail, postage prepaid, return
receipt requested, addressed to the parties at their addresses specified in the
preamble to this Agreement or to such other addresses of which a party shall
have notified the others in accordance with the provisions of this Section 13.

 

14.              COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original and all of which shall
be deemed a single agreement.

 

15.              GOVERNING LAW. This Agreement shall be construed in accordance
with and governed for all purposes by the laws of the state of New York
applicable to contracts executed and wholly performed within such jurisdiction.
Any dispute arising hereunder shall be referred to and heard in only a court
located in New York.

 

16.              SURVIVAL. The provisions of Sections 5 to 9 and 15 to 16 of
this Agreement shall survive the expiration of the Term or the termination of
this Agreement. This Agreement supersedes all prior agreements, written or oral,
between the Company and the Consultant relating to the subject matter of this
Agreement.

 

EXECUTED, under seal, effective as of the Effective Date.

 

MARIEL THERAPEUTICS, INC.

 

 

By: /s/ Joseph Hernandez

Joseph Hernandez

Executive Chairman

Hereunto Duly Authorized

CONSULTANT

 

 

/s/ Joseph Hernandez

Joseph Hernandez

 5 

   

 

